         Case 2:18-cv-02158-KHV Document 647 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next    )
friend and natural guardian,              )
KELLI MORGAN,                             )
                                          )
                               Plaintiff, )                   CIVIL ACTION
v.                                        )
                                          )                   No. 18-2158-KHV
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON; and                   )
DR. BALA BHASKAR REDDY                    )
BHIMAVARAPU,                              )
                                          )
                              Defendants. )
__________________________________________)

                                             ORDER

       In accordance with Federal Rule of Civil Procedure 53(b)(2)(E), the Court has received

and reviewed Special Master Prolumina’s invoice. See Attached Invoice; see also Amended Order

Of Appointment (Doc. #564) at 4–5. The Court has determined that the fees and expenses appear

to be reasonable and approves the attached invoice. This cost shall be split in equal parts among

the parties that by February 1, 2021 failed to notify the Court that they had settled: (1) plaintiff,

(2) Bridget Grover, PA-C, (3) Dr. Gregory Faimon and (4) Dr. Bala Bhaskar Reddy Bhimavarapu.

See Order To Show Cause (Doc. #545); Amended Order Of Appointment (Doc. #564).

       IT IS THEREFORE ORDERED that each of the four remaining parties must pay

$3,336.37 to the Special Master no later than February 17, 2021.

      Dated this 9th day of February, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge
